Exhibit 10.1
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into this
13th day of August, 2008, by and between QUESTCOR PHARMACEUTICALS, INC., a
California corporation (the “Company”) and CHAUMIERE CONSULTADORIA & SERVICOS
SDC UNIPESSOAL L.D.A., a corporation organized under the laws of Portugal
(“Shareholder”).
RECITALS
     A. Shareholder holds of record Seven Million, One Hundred and Eight
Thousand, Eight Hundred and Eighty Nine (7,108,889) shares of the Common Stock,
no par value, of the Company.
     B. The Company desires to repurchase Two Million and Two Hundred Thousand
(2,200,000) of the shares from Shareholder (the “Repurchased Shares”) and
Shareholder desires to sell the Repurchased Shares to the Company, for an
aggregate repurchase consideration equal to Ten Million Eight Hundred Ninety
Thousand U.S. Dollars ($10,890,000) (the “Repurchase Price”) representing a per
share price of Four U.S. Dollars and Ninety-Five Cents ($4.95), all on the terms
set forth in this Agreement (the “Repurchase”).
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
AGREEMENT
     1. Repurchase. Shareholder agrees to and does hereby sell, transfer and
convey to the Company the Repurchased Shares, free and clear of all liens,
claims and encumbrances, and the Company agrees to and does hereby purchase the
Repurchased Shares. In consideration of the sale and transfer of the Repurchased
Shares, the Company shall pay to Shareholder the Repurchase Price, all on the
terms set forth in this Agreement. As a result of the Repurchase, in accordance
with the Company’s Articles of Incorporation and the California General
Corporation Law, the Repurchased Shares shall return to the status of authorized
by unissued shares of the Company.
     2. Deliveries. The Company shall pay to Shareholder the Repurchase Price by
wire transfer in immediately available funds. Promptly following the date of
this Agreement, Shareholder shall deliver to the Company duly executed stock
powers in the form of Exhibit A attached hereto transferring the Repurchased
Shares to the Company and stock certificates including the Repurchased Shares
registered in the name of such Shareholder for cancellation and return to the
Company’s stock record book. Upon receipt of the stock certificates and duly
executed stock powers, the Company shall direct its transfer agent to issue a
new stock certificate representing any remaining shares included in the stock
certificates delivered by Shareholder to the Company. Shareholder has provided
the correct wire transfer instructions to effect the wire transfer to the
Company.
     3. Representations, Warranties and Covenants of the Shareholder.
Shareholder hereby represents, warrants and covenants to the Company as follows:
          (a) Legal Power. Shareholder has the requisite legal power and
authority to enter into this Agreement, to deliver the Repurchased Shares and to
carry out and perform its obligations

 



--------------------------------------------------------------------------------



 



under the terms of this Agreement, without obtaining the approval or consent of
any other party or authority.
          (b) Title to Shares. Shareholder owns the Repurchased Shares free and
clear of all liens, charges, claims, encumbrances, security interests, equities,
restrictions on transfer (other than restrictions under applicable securities
laws) or other defects in title of any kind or description and, upon delivery of
the Repurchased Shares and receipt of the Repurchase Price therefor, Shareholder
will convey to the Company valid and marketable title to the Repurchased Shares,
free and clear of all liens, charges, claims, encumbrances, security interests,
equities, restrictions on transfer (other than restrictions under applicable
securities laws) or other defects in title or description.
          (c) Investment Representations. Due to Shareholder’s pharmaceutical
industry experience, Shareholder possesses the expertise to be able to fend for
itself in the transaction contemplated by this Agreement. Shareholder has had,
during the course of this transaction and prior hereto, the opportunity to ask
questions of, and receive answers from, the Company and its management
concerning the Company, its operations and prospects, and the terms and
conditions of this Agreement. Shareholder is entering into this Agreement freely
and understands and expressly accepts and assumes the economic and market risk
associated with the transactions contemplated by this Agreement and agrees that
this Agreement shall be in all respects effective and not subject to termination
or rescission under any circumstances.
          (d) Tax Matters. Shareholder acknowledges that the Company is making
no representation or warranty as to the tax consequences for Shareholder in
selling the Shares for the Repurchase Price pursuant to this Agreement.
Shareholder further acknowledges that it has had an opportunity to seek
independent counsel and advisors with respect to tax and other matters relating
to this Agreement, and Shareholder acknowledges and agrees that it shall bear
its own tax consequences, if any, of Shareholder’s selling the Repurchased
Shares for the Repurchase Price pursuant to the terms of this Agreement. The
Company acknowledges and agrees that it shall bear its own tax consequences, if
any, of the Company’s purchasing the Repurchased Shares for the Repurchase Price
pursuant to the terms of this Agreement. Following execution of this Agreement,
Shareholder will promptly deliver to the Company a properly executed IRS Form
W-8.
     4. Company Representations. The Company represents and warrants to
Shareholder that:
          (a) Legal Power. This Agreement has been duly executed and delivered
by the Company and constitutes a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms and no
consent, approval or authorization of, exemption by, or filing with, any
governmental or regulatory authority is required in connection with the
execution, delivery and performance by the Company of this Agreement, other than
the filing of a Form 8-K with the Securities and Exchange Commission.
          (b) Accounting Treatment. The Company will account for the Repurchase
in its financial statements as a reduction of the line item “common stock” on
its balance sheet and the Repurchase has no impact on the Company’s income
statement or its accumulated deficit.
     5. Miscellaneous.

2



--------------------------------------------------------------------------------



 



          (a) Entire Agreement. This Agreement represents and contains the full,
final and complete agreement and understanding between the parties hereto
relating to or connected with the subject matter hereof. This Agreement shall
not be amended except in a writing signed by the parties hereto. Notwithstanding
the foregoing, each party agrees that, at any time and from time to time after
the date hereof, it will take any and all actions and execute and deliver to any
other party such further instruments or documents as may reasonably be required
to give effect to the intentions of the parties as contemplated under this
Agreement.
          (b) Governing Law and Venue. This Agreement was entered into in the
State of California, and its validity, construction, interpretation and legal
effect shall be governed by the laws and judicial decisions of the State of
California applicable to contracts entered into and performed entirely within
the State of California and by applicable federal law, and the choice-of-law
provisions of California law shall not be applied to substitute the law of any
other State or nation. The parties expressly agree that any action arising out
of or relating to this Agreement shall be filed and maintained only in the
courts of the State of California for the County of Alameda, or the United
States District Court for the Northern District of California. The parties
hereby consent and submit to the personal jurisdiction of such courts for the
purposes of litigating any such action, and that each such court is a proper
venue for litigating any such action.
          (c) Attorneys’ Fees. In the event that either party to this Agreement
shall commence any action to interpret or enforce this Agreement or any action
to enforce or appeal any decision or judgment rendered in connection therewith,
the prevailing party in any such action or actions shall recover such party’s
reasonable costs and expenses incurred in connection therewith, including
reasonably attorneys’ fees.
          (d) Counterparts. This Agreement may be executed in two or more
counterparts, which shall together constitute one and the same agreement.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.
“COMPANY”
QUESTCOR PHARMACEUTICALS, INC.
a California corporation
 
Don Bailey
President and Chief Executive Officer
CHAUMIERE CONSULTADORIA & SERVICOS
     SDC UNIPESSOAL L.D.A.
 
By:
Title:

